STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                         NO.     2022    KW   0035

VERSUS


PAMELA      RUSAS     BARBEE                                         MARCH       28,   2022




In   Re:         Pamela     Rosas    Barbee,                for
                                                applying          supervisory          writs,

                 22nd    Judicial     District   Court,     Parish   of    St.     Tammany,
                No.     3454- M- 2020.




BEFORE:         McDONALD,      LANIER,   AND WOLFE,   JJ.


        WRIT    DENIED.


                                               JMM

                                               WIL
                                               EW




COURT      OF APPEAL,       FIRST   CIRCUIT



     NAI

        DEPUTYLERK          OF COURT
                FOR   THE   COURT